Citation Nr: 0422944	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an initial rating in excess of 60 percent 
for asbestosis.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1955 to October 1959.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that denied service 
connection for residuals of a right knee injury, and granted 
service connection and assigned an initial 60 percent rating 
for asbestosis.  A Notice of Disagreement with the denial of 
service connection and the initial       60 percent rating 
was received in April 2002, and a Statement of the Case (SOC) 
was issued in June 2002.  A Substantive Appeal was received 
in July 2002.  Supplemental SOCs (SSOCs) were issued in June 
and August 2003.

In November 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in May 2004, reflecting the 
continued denials of service connection and an initial rating 
in excess of 60 percent.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action on his part is required. 


REMAND

Appellate review of the record reveals that another remand of 
these matters is required, even though it will, regrettably, 
further delay a final decision on the claims on appeal.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

These matters were previously remanded to the RO in November 
2003 for due process development, to include attempting to 
obtain additional service medical records.  Appellate review 
of the record discloses that the RO did attempt to secure 
additional service medical records from the National 
Personnel Records Center (NPRC), but it thereafter failed to 
comply with the Board remand instructions in the event that, 
as in fact occurred in this case, the VA's request for 
service medical records resulted in a negative reply from the 
NPRC.  In that event, the Board instructed the RO to give the 
veteran an opportunity to provide alternative evidence to 
support his claimed inservice right knee injury, such as 
statements from service comrades who may have witnessed the 
injury, and/or medical evidence establishing that this 
disability existed in service, thereafter in the post-service 
years, and still currently exists.  Where the VA's efforts to 
obtain evidence is unsuccessful for any reason that the 
veteran could rectify, the VA shall so notify the claimant 
and advise him that the ultimate responsibility for 
furnishing evidence rests with him.  See 38 C.F.R. § 3.159; 
Hayre v. West, 188 F. 3d 1327, 1332 (Fed. Cir. 1999).   Given 
the above-cited due process problem, the Board finds that 
another remand is thus required to cure the notice 
deficiency.

In this case, the veteran has claimed medical treatment for a 
right knee injury during basic training at a U.S. Naval 
facility in Bainbridge, Maryland in May 1955.  Although the 
RO unsuccessfully attempted to obtain service medical records 
from the NPRC, the Board finds that due process of law 
requires the RO to also attempt to obtain these service 
medical records directly from the Bainbridge, Maryland U.S. 
Naval basic training facility, if still in existence, or 
alternately, from the current custodian of its medical 
records.  The RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  

Appellate review also discloses that the veteran is receiving 
Social Security Administration (SSA) disability benefits.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Although the RO in this case made one unsuccessful 
attempt to obtain a copy of the SSA decision awarding the 
veteran disability benefits and the medical records 
underlying that determination, 38 C.F.R. § 3.159 requires the 
VA to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, and to 
end its efforts only if it concludes that the records sought 
do not exist or that further efforts to obtain them would be 
futile.  Thus, the Board finds that the RO should make 
another attempt obtain and associate with the claims file a 
copy of the SSA decision awarding the appellant disability 
benefits, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities. 

On remand, the veteran should also be given another 
opportunity to furnish the name and address of, and the 
specific dates of treatment at the medical facility where he 
reportedly underwent right knee arthroscopy in approximately 
1999.  The RO should then obtain any additional evidence for 
which he provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain from the 
Bainbridge, Maryland U.S. Naval basic 
training facility, if still in existence, 
or alternately, the current custodian of 
its medical records, any and all records 
of medical treatment of the veteran for a 
right knee injury in May 1955.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should request that the SSA 
make another attempt to furnish copies of 
the decision awarding the veteran 
disability benefits, as well as all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record regarding his right knee 
disability and asbestosis, to 
specifically include the name and address 
of, and the dates of treatment at, the 
medical facility where he reportedly 
underwent right knee arthroscopy in 
approximately 1999.  

The RO's letter should also notify the 
veteran and his attorney to provide 
alternative evidence to support his 
claimed in-service right knee injury, 
such as statements from service comrades 
who may have witnessed the injury, and/or 
medical evidence establishing that this 
disability existed in service, in the 
post-service years, and currently.
 
4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


